United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1872
                                    ___________

Malik Abdul-Muhammad; Rashid        *
Ash-Sheikh Junaid,                  *
                                    *
            Appellants,             *
                                    *
      v.                            *
                                    * Appeal from the United States
Gary Kempker; Dora B. Schriro;      * District Court for the
Steve Long; Winfrey Dickerson;      * Eastern District of Missouri.
Allen D. Luebbers; Pat Smith;       *
Donna Y. McCondichie; Charles R.    *       [PUBLISHED]
Dwyer; Thomas King; Paul Powell;    *
George Lombardi; Don Roper,         *
                                    *
            Appellees.              *
                               ___________

                              Submitted: May 8, 2007
                                 Filed: May 24, 2007
                                  ___________

Before LOKEN, Chief Judge, BOWMAN and SMITH, Circuit Judges.
                             ___________

PER CURIAM.

      In an earlier opinion, we affirmed the District Court's dismissal of the 42 U.S.C.
§ 1983 complaint filed by Missouri inmates Malik Abdul-Muhammad and Rashid
Ash-Sheikh Junaid for failure to exhaust all available administrative remedies as
required by a provision of the Prison Litigation Reform Act of 1995 (PLRA), 42
U.S.C. § 1997e(a). Abdul-Muhammad v. Kempker, 450 F.3d 350 (8th Cir. 2006).
We held that "a prisoner who files a complaint in federal court asserting multiple
claims against multiple prison officials based on multiple prison grievances must have
exhausted each claim against each defendant in at least one of the grievances." Id. at
352. In so holding, we observed that in several unpublished opinions, our Court has
affirmed the dismissal of an inmate's § 1983 complaint for failure to exhaust under §
1997e(a) because the inmate failed during the prison grievance process to identify by
name each individual defendant the inmate later sued in federal court. Id. at 351–52.
We also reiterated that when an inmate files a single complaint alleging multiple
prison-condition claims, each of the claims asserted must be properly exhausted, or
§ 1997e(a) requires that the complaint be dismissed in its entirety. Id. at 352.

       Thereafter, Ash-Sheikh Junaid, proceeding pro se, filed a petition for a writ of
certiorari with the United States Supreme Court. Abdul-Muhammad did not file a
petition for a writ of certiorari, nor did he file any document with the Supreme Court
indicating that he intended to join in Ash-Sheikh Junaid's petition. On April 2, 2007,
the Supreme Court granted Ash-Sheikh Junaid's petition for a writ of certiorari,
vacated our earlier judgment, and remanded the case for further consideration in light
of the Court's decision in Jones v. Bock, 127 S. Ct. 910 (2007). Ash-Sheikh Junaid
v. Kempker, 127 S. Ct. 1909 (2007). Because Ash-Sheikh Junaid was the only party
who filed a petition for a writ of certiorari, and because that petition was pro se, Ash-
Sheikh Junaid is the only party to benefit from the Supreme Court's order granting
certiorari and remanding the case for further consideration. See, e.g., Sup. Ct. R. 12.6
("Parties who file no document will not qualify for any relief from this Court.").
Accordingly, we again affirm the District Court's dismissal of Abdul-Muhammad's
claims pursuant to the reasoning in our earlier opinion, Abdul-Muhammad v.
Kempker, 450 F.3d 350 (8th Cir. 2006). As instructed by the Supreme Court, we now
proceed to consider the claims raised by Ash-Sheikh Junaid.

      On remand, the Supreme Court instructed us to reconsider Ash-Sheikh Junaid's
claims in light of Jones v. Bock, 127 S. Ct. 910 (2007). In Jones, the Supreme Court

                                          -2-
concluded that "exhaustion [as required by the PLRA] is not per se inadequate simply
because an individual later sued was not named in the grievance[]" filed by an inmate.
127 S. Ct. at 923. Instead, the Court ruled that the degree of specificity required in a
prison grievance "will vary from system to system and claim to claim, but it is the
prison's requirements, and not the PLRA, that define the boundaries of proper
exhaustion." Id. The Court also concluded that the language of § 1997e(a) does not
support a total-exhaustion requirement. Id. at 924. If an inmate fails to exhaust one
or more discrete claims raised in a § 1983 complaint, the PLRA requires only that the
unexhausted claim or claims be dismissed—it does not require that the complaint be
dismissed in its entirety. Id. ("As a general matter, if a complaint contains both good
and bad claims, the court proceeds with the good and leaves the bad.").

        In this case, the District Court dismissed Ash-Sheikh Junaid's claims based on
his failure to properly exhaust all available administrative remedies as to each discrete
claim raised in his complaint, and we affirmed. We now have the benefit of the
Supreme Court's guidance in Jones. Because the District Court has not determined in
the first instance which of Ash-Sheikh Junaid's claims have been properly exhausted
and which of Ash-Sheikh Junaid's properly exhausted claims, if any, are meritorious,
we reverse the District Court's dismissal of Ash-Sheikh Junaid's claims and remand
the case for further consideration of those claims in light of the Supreme Court's
decision in Jones.
                          ______________________________




                                          -3-